DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13, 16, 22-23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 8,691,425).


As to Claim 1, Yoon discloses a secondary battery, comprising: a protection module package including a tab bridge, an input/output terminal, and an insulating body that includes a middle block and side block, the middle block having the input/output terminal therein, the side block being spaced apart from the middle block, and the tab bridge connecting the middle block to the side block; and a bare cell including an electrode that is electrically connected to the tab bridge (Figure 7, Elements 217 and 211).
As to Claim 3, Yoon discloses the secondary battery as claimed in claim 1, wherein the input/output terminal is disposed at a central position along a lengthwise direction of the protection module package or the insulating body (Figure 7).
As to Claim 4, Yoon discloses the secondary battery as claimed in claim 1, wherein the insulating body includes an upper surface with the input/output terminal thereon, a lower surface disposed opposite the upper surface, and a side surface connecting the upper surface to the lower surface and forming a circumference of the insulating body (Figure 7).
As to Claim 5, Yoon discloses the secondary battery as claimed in claim 4, wherein the input/output terminal is exposed at the upper surface of the insulating body (Figure 7).
As to Claim 13, Yoon discloses the secondary battery as claimed in claim 1, wherein the insulating body includes a curved portion, the curved portion being disposed at a corner of a first side portion of the middle block facing the side block, the first side portion and the side block facing each other with a gap defining a space therebetween (Figure 8A).
As to Claim 16, Yoon discloses the secondary battery as claimed in claim 1, wherein a circuit portion forming a charge/discharge path between the tab bridge and the input/output terminal is at least partially buried in the middle block (Figure 7).
As to Claim 22, Yoon discloses the secondary battery as claimed in claim 1, wherein the middle block includes: a central thick portion in which the input/output terminal is formed and which is formed with a relatively large thickness; and a pair of thin portions formed with a relatively small thickness on both sides of the thick portion (Figure 7).
As to Claim 23, Yoon discloses the secondary battery as claimed in claim 22, wherein the side block includes: a thin portion formed with a relatively small thickness; and a thick portion formed with a relatively large thickness outside the thin portion (Figure 7).
As to Claim 26, Yoon discloses the secondary battery as claimed in claim 1, further comprising a flexible circuit board arranged on the insulating body and connected to the input/output terminal (Figure 3, Element 117).
As to Claim 27, Yoon discloses the secondary battery as claimed in claim 26, wherein a conductive recess of the flexible circuit board and the input/output terminal are aligned with each other and are electrically connected to each other with a soldering material therebetween (Figure 3).

Allowable Subject Matter
Claims 2, 6-12, 14-15, 17-21, 24-25, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859